COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Senior Judge Duff
Argued at Alexandria, Virginia


JACK CLARK BESTWICK, II
                                           MEMORANDUM OPINION * BY
v.        Record No. 0954-98-4              JUDGE CHARLES H. DUFF
                                                MARCH 28, 2000
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                     James H. Chamblin, Judge

          Warren R. Stein (Warren R. Stein, P.C., on
          brief), for appellant.

          Michael T. Judge, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Jack Clark Bestwick, II (appellant), appeals from his

conviction in the Circuit Court of Loudoun County for obtaining

money by false pretenses.   Appellant contends the evidence was

insufficient to prove he had the intent to defraud the property

owner, or that she relied on his false statements.    Finding no

error, we affirm the judgment of the trial court.

                                 I.

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"    Archer v.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(citation omitted).   In so doing, we must disregard the evidence

of the accused that conflicts with that of the Commonwealth, and

regard as true all the credible evidence favorable to the

Commonwealth.   See Norman v. Commonwealth, 2 Va. App. 518, 520,

346 S.E.2d 44, 45 (1986).   "This Court does not substitute its

judgment for that of the trier of fact, and the trial court's

judgment will not be set aside unless plainly wrong or without

evidence to support it."    Hunley v. Commonwealth, 30 Va. App.

556, 559, 518 S.E.2d 347, 349 (1999) (citation omitted).

     So viewed, the evidence proved that on October 20, 1995,

appellant contracted with Donnamarie (the property owner's full

legal name) to build a hay barn on her property for $12,000.

The contract price was payable in four installments, and

Donnamarie paid the first installment of $3,600 upon signing.

The contract provided that Donnamarie would pay an additional

thirty percent of the contract upon delivery of the materials,

thirty percent once the barn was framed, and ten percent when

the barn was completed.    The contract provided that construction

would start on October 20, 1995, and would conclude on November

30, 1995.   Appellant represented to Donnamarie that he was

giving her a good deal on the barn because he already had all

the construction materials.




                                - 2 -
     On November 2, 1995, appellant delivered part of the

necessary construction materials and requested payment of the

second installment.   When Donnamarie expressed concern that what

appellant had delivered did not appear to be all the materials

required for completing the barn, appellant advised her that he

had purchased all the necessary materials.   He told Donnamarie

that he was storing the balance of the materials at his shop to

protect them from the weather.    Donnamarie then wrote appellant

a check for $3,600, which was the full thirty-percent

installment.   In fact, appellant had not yet ordered $1,200

worth of siding that he needed to finish the job.

     Although appellant contracted to complete the barn by

November 30, 1995, he only finished framing it on November 29,

and he did not complete the roof until December 8.   On several

occasions between October 20 and November 20, appellant advised

Donnamarie that he could not work on the barn because of

inclement weather conditions.    As of November 30, Donnamarie had

already paid ninety percent of the contract price.

     Despite the completion of the roof, the partially

constructed barn was not suitable for storing hay.   Donnamarie

testified that she left multiple telephone messages for

appellant, requesting that he complete the barn.    On December

19, 1995, after appellant failed to return her calls, Donnamarie

went to appellant's shop.   She testified that she did not see


                                 - 3 -
the materials necessary for completing her barn inside the shop.

When she asked appellant why he had not completed the barn,

appellant responded that his mother was "deathly ill" in

Pennsylvania.

     On January 26, 1996, Donnamarie called appellant inquiring

about the barn.    Appellant told her that the materials were

covered by snow.    Donnamarie went to appellant's property later

that day, but she saw neither much snow, nor any evidence of her

building materials.    Appellant performed no more work on the

barn until May 7, 1996, when, one week before the trial in the

civil suit Donnamarie filed against appellant, 1 he put the siding

on the barn.    Donnamarie subsequently obtained a court order

barring appellant from the property.

     Eric Loman, an employee at The Lumber Yard, testified that

appellant ordered siding from his company in late November or

early December 1995.    The siding was delivered to Loman's

warehouse shortly thereafter, and it remained there until

appellant picked it up and paid for it on May 3, 1996.

     Appellant denied defrauding Donnamarie and claimed that he

was delayed by circumstances beyond his control, including

inclement weather.    He denied ever telling Donnamarie that he

had all the materials he needed to complete her barn.



     1
         Donnamarie filed the lawsuit in January 1996.


                                - 4 -
                                  II.

        In order to convict a defendant of larceny by false

pretenses under Code § 18.2-178, "the Commonwealth must prove:

(a) that the accused intended to defraud; (b) that a fraud

actually occurred; (c) that the accused used false pretenses to

perpetrate the fraud; and (d) that the false pretenses induced

the owner to part with his property."        Wynne v. Commonwealth, 18

Va. App. 459, 460, 445 S.E.2d 160, 161 (1994) (en banc).        The

victim need only rely "to some degree" on the false pretense in

order for the Commonwealth to satisfy the fourth prong of this

test.     Swinson v. Commonwealth, 16 Va. App. 923, 925, 434 S.E.2d

348, 349 (1993).

        "[M]erely showing that the accused knowingly stated what

was false is not sufficient; there must also be proof that his

intent was to defraud."     Riegert v. Commonwealth, 218 Va. 511,

518, 237 S.E.2d 803, 808 (1977).    Since direct proof of intent

is often impossible, it can be shown by circumstantial evidence.

See Orr v. Commonwealth, 229 Va. 298, 301, 329 S.E.2d 30, 32

(1985).    "The conduct or representation of the accused may be

considered to determine whether the intent to defraud existed at

the time the act was committed."        Grites v. Commonwealth, 9 Va.

App. 51, 56, 384 S.E.2d 328, 331 (1989).

        Appellant lied to Donnamarie on November 2, 1995, and

January 26, 1996, when he told her that he had all the materials


                                 - 5 -
for the hay barn.    Appellant did not order the siding needed to

finish the shed until late November 1995, and he did not pick up

and pay for the siding until May 1996—approximately four months

after Donnamarie filed suit against appellant.

     Donnamarie expressed concern to appellant on November 2

when she saw that he had not delivered all the materials to her.

And it was only after he represented that the remainder of the

materials were at his shop that she wrote him the second

installment check.

     The trial court believed the Commonwealth's evidence and

rejected appellant's evidence to the contrary.    "The credibility

of the witnesses and the weight accorded the evidence are

matters solely for the fact finder who has the opportunity to

see and hear that evidence as it is presented."    Sandoval v.

Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732 (1995).

The trial court could infer beyond a reasonable doubt from the

Commonwealth's evidence not only that appellant intended to

defraud Donnamarie, but also that she relied upon his false

representations in paying him the second installment.

Accordingly, we cannot say that the trial court's decision was

either plainly wrong or without evidence to support it.




                                - 6 -
     For the reasons stated above, the judgment of the trial

court is affirmed.

                                                       Affirmed.




                              - 7 -
Benton, J., dissenting.

     In pertinent part, Code § 18.2-178 provides that "[i]f any

person obtain, by any false pretense or token, from any person,

with intent to defraud, money or other property which may be the

subject of larceny, he shall be deemed guilty of larceny

thereof."   This statute requires the Commonwealth to prove

beyond a reasonable doubt "(1) an intent to defraud; (2) an

actual fraud; (3) use of false pretenses for the purpose of

perpetrating the fraud; and (4) accomplishment of the fraud by

means of the false pretenses used for that purpose."       Riegert v.

Commonwealth, 218 Va. 511, 518, 237 S.E.2d 803, 807 (1977).

            The fraud is accomplished by means of the
            false pretenses where the false pretenses to
            some degree induced the owner to part with
            his property. The false pretense must be a
            representation as to any existing fact or
            past event. Merely showing that the accused
            knowingly stated what was false is not
            sufficient; there also must be proof that
            his intent was to defraud and that the
            fraudulent intent existed at the time the
            false pretenses were made.

Grites v. Commonwealth, 9 Va. App. 51, 56, 384 S.E.2d 328, 331

(1989).

     "[W]hether a criminal conviction is supported by evidence

sufficient to prove guilt beyond a reasonable doubt is not a

question of fact but one of law."       Bridgeman v. Commonwealth, 3

Va. App. 523, 528, 351 S.E.2d 598, 601-02 (1986).      Furthermore,

in viewing the evidence in the light most favorable to the


                                - 8 -
Commonwealth, "we cannot disregard credible, unimpeached

evidence of the Commonwealth which exculpates the accused and

creates a reasonable doubt of his guilt."    Harward v.

Commonwealth, 5 Va. App. 468, 479, 364 S.E.2d 511, 516 (1988).

     The contract between Jack Clark Bestwick, II, and

Donnamarie for Bestwick to build a hay barn on Donnamarie's

property specified that the contract price of $12,000 was "to be

[paid to Bestwick] as follows:    30 [percent] down.   30 [percent]

materials on site.   30 [percent] framed.   10 [percent when the

work was] final."    The trial judge found Bestwick guilty of

obtaining money by false pretenses in connection with the second

payment, which required "30 [percent of the contract price to be

paid when] materials [were] on site."

     The trial judge found that Bestwick made false statements

to Donnamarie at the beginning of November concerning the siding

materials.   The trial judge did not find, however, that after

Bestwick received the second payment he did nothing in

furtherance of fulfilling his promise to build the barn.     Cf.

Norman v. Commonwealth, 2 Va. App. 518, 521, 346 S.E.2d 44, 46

(1986) (noting that the jury could infer intent to defraud

because the accused did nothing in furtherance of his promise to

build).   Although the trial judge may have reasonably concluded

that Bestwick lied to Donnamarie about the whereabouts of the

materials, that circumstance is not sufficient to prove Bestwick


                                 - 9 -
had the intent to defraud.   See Orr v. Commonwealth, 229 Va.

298, 301, 329 S.E.2d 30, 32 (1985); Grites, 9 Va. App. at 57,

384 S.E.2d at 332.   Indeed, no evidence proved that Bestwick had

a fraudulent intent when he lied about having secured all the

material.   Absent that proof, the conviction cannot stand.     See

Riegert, 218 Va. at 518, 337 S.E.2d at 808.

     The evidence proved that on October 20, 1995, Bestwick

began the project and received from Donnamarie the initial

payment of $3,600.   After the contract was signed, Bestwick

promptly applied for a zoning permit, and he commenced

preliminary work before he received the permit.   Cf. Norman, 2

Va. App. at 521, 346 S.E.2d at 46 (noting that the accused never

submitted an application for a necessary zoning change).   By

November 2, 1995, Bestwick had delivered some materials to the

construction site and requested the second payment.   Noting that

all of the materials were not there, Donnamarie told Bestwick,

"it is my understanding that 'materials on site' mean[s] that

all of my materials are supposed to be here at my property."

She testified that Bestwick said he kept some of the materials

at his shop because he was concerned that the tin siding could

be blown by the wind and bent or broken if left at the

construction site and because the rain and snow also would

damage the materials if they were left at the construction site.




                              - 10 -
       Donnamarie accepted Bestwick's explanation, gave him a

check for $3,600, and wrote on the check "second 30 [percent]

payment, some materials on-site."   Clearly, Donnamarie's

notation on the check proves she did not pay Bestwick $3,600

based on a belief that all of the materials were on site.    She

was aware that some of the materials were missing.   Thus, even

if Bestwick lied about the reason why all the materials were not

on site, Donnamarie was aware that the materials had not been

placed on her property.

       The evidence contains no proof of "a present intent to

defraud" at that time.    Riegert, 218 Va. at 519, 337 S.E.2d at

808.   "[W]hile involving at least by inference false statements

of existing facts, [the evidence] is not inconsistent with . . .

[Bestwick's] intent ultimately to perform his contract."

Grites, 9 Va. App. at 59, 384 S.E.2d at 333.    Indeed, Eric Loman

testified that Bestwick ordered the materials at The Lumber Yard

in November of 1995.   Although the evidence does not establish

whether Bestwick did so before or after Donnamarie paid the

second installment, the placing of the order further

demonstrates his intent to build the barn.   The materials, which

were not in stock, cost $1,292 and were delivered to The Lumber

Yard by the supplier in late November or December of 1995.

Although Bestwick did not obtain the materials from The Lumber

Yard until May 1996, they were being held for his payment and


                               - 11 -
delivery instructions.   Consistent with Bestwick's statement to

Donnamarie about the possibility of damage to the siding if

delivered to the site, Loman testified that the siding "is

easily damaged."

     The evidence clearly proved that some of the delay in

completing the barn was weather related.     Donnamarie testified

that on several occasions between October 20 and November 20,

Bestwick informed her that he could not work on the barn because

"it was too windy, or it was too cold, or it was raining."       He

also told her that if he did not have enough days of good

weather to completely "side all of the barn, that part of the

siding [which was affixed] could be blown off."     She further

testified that there was a "big snow that year . . . [at the]

end of '95 beginning of '96."

     By November 22, 1995, Bestwick had not completed the

framing.   Donnamarie testified that she expressed her concern to

Bestwick that he would not complete the barn by the finish date

and gave Bestwick a check for only $1,500.     She said Bestwick

agreed to this partial payment of the $3,600 installment, which

was due when the barn was "framed."      On November 30, 1995, when

Bestwick had completed the framing, Donnamarie gave him a check

for $2,100, the balance of the third installment.     Bestwick

continued to work on the barn five days in early December and

completed the roof.


                                - 12 -
     The Commonwealth's evidence is also consistent with

procrastination by Bestwick.   Donnamarie testified that although

a roof was placed on the barn by early December, "all [she] had

[by this point was] . . . framing and a roof."     Because winter

had arrived, she had to store "hay in [her] garage, in [her]

wood shed, in the horse barn," and wherever she could find a

place to store it.   She left Bestwick multiple telephone

messages requesting that he complete the barn.     When Bestwick

did not return her calls, Donnamarie went to his shop on

December 19, 1995, and observed that the materials to complete

the barn were not inside the shop.      In response to her inquiry

why he had not completed the barn, Bestwick said his mother was

"deathly ill" in Pennsylvania.   Sympathizing with his situation,

Donnamarie decided not to question Bestwick about the materials.

     On January 26, 1996, Bestwick called Donnamarie and said

that if the weather was good the next few days, he would work on

the barn.    When Donnamarie responded that the weather was good

that day, Bestwick said that he could not work that day because

the materials were under snow and he would have to remove the

snow before he could work.   Donnamarie testified that she went

to Bestwick's shop and observed little snow and saw no

materials.   She testified that in May 1996, after she filed a

civil suit against Bestwick, he appeared and put siding on the




                               - 13 -
barn.    Before he was able to complete the barn, however,

Donnamarie obtained a court order barring him from her property.

        Although the trier of fact was privileged to reject parts

of Bestwick's testimony, a significant part of it is consistent

with Donnamarie's testimony.    Bestwick testified that after he

signed the contract, he applied for a zoning permit to construct

the building and began constructing the trusses for the roof.

He testified that he already had a substantial amount of excess

lumber and siding available from other jobs.    Bestwick also

testified that the zoning inspector did not arrive until after

November 2 and did not issue the permit until two days after his

visit.

        Bestwick testified that when he received the second payment

on November 2, he told Donnamarie he had the materials at his

shop, not in his shop, and would bring them as needed "because

of conditions of the job site and to keep them protected."      He

said he kept equipment, tools, and supplies in a separate

storage shed.    He further testified that Donnamarie did not see

the siding materials he already had because they were stored

next to the storage shed where he had a "lumber rack" and "where

[he] could protect them" from theft and damage.    Although he had

to order additional materials to complete the barn, he did not

tell Donnamarie he had not paid The Lumber Yard for the

additional materials.


                                - 14 -
        Bestwick testified that the weather created difficult

conditions at the site during the framing.      After completing the

roof, "the weather set in and got bad[,] . . . wet conditions,

then wind, then snow hit . . . , and working conditions just got

bad."    Bestwick conceded that he collected payment for "some

material-on-site" even though he had not yet purchased all of

the materials.    As in Orr, however, no evidence proved that

Bestwick "appropriated the proceeds of [the] check to his own

use."    229 Va. at 301, 329 S.E.2d at 32.    Although dilatory, he

paid for the material being held at The Lumber Yard and worked

on the barn until Donnamarie ordered him off her property.

        The proof in this record "is not inconsistent with an

intent ultimately to perform his contract with [Donnamarie]."

Grites, 9 Va. App. at 59, 384 S.E.2d at 333.      Proof that

"[m]erely show[s] . . . the accused knowingly stated what was

false is not sufficient" to sustain a criminal conviction under

Code § 18.2-178.     Id. at 56, 384 S.E.2d at 331.   Likewise, mere

proof of civil liability on a contract is insufficient, standing

alone, to prove intent to defraud.       See Riegert, 218 Va. at

520-21, 237 S.E.2d at 809.

        No evidence proved that Bestwick took the second

installment on the contract with the intent not to complete his

obligation on the contract.    The evidence proved Bestwick began

preliminary work before he received the zoning permit.


                                - 15 -
Donnamarie acknowledged that he brought materials to the site.

Indeed, Bestwick continued to work on the barn after he received

the second payment.   Donnamarie testified that soon after the

second payment, Bestwick constructed the framing for the barn

and completed enough of the work on the barn after that second

payment to justify a third payment for finishing the framing.

She also testified that Bestwick later completed most of the

work on the barn.   That conduct "is not inconsistent with a lack

of intent to defraud."    Grites, 9 Va. App. at 59, 384 S.E.2d at

333.

       Although Bestwick lied about having paid for the materials,

the evidence proved he had ordered them.   The evidence further

proved that Bestwick continued to work on the barn after

receiving the second payment and after ordering the materials

from The Lumber Yard.    The Commonwealth did not contradict

Bestwick's assertion that the unusually harsh winter interfered

with his ability to finish the barn.    His testimony is supported

by Donnamarie's testimony that several feet of snow fell to the

ground during the big snow that winter.

       Furthermore, the Commonwealth's evidence proved that

Bestwick and his helpers worked on the barn on at least five

occasions in December 1995 and attempted to complete the barn in

May 1996.   Bestwick's continued, albeit dilatory, efforts to

follow through on the contract are evidence of his lack of


                               - 16 -
intent to defraud Donnamarie when he took the payment.    The

evidence does not dispute Bestwick's assertion that he was

unable to complete the contract in 1995 because of inclement

weather and an ill family member.

     "Because the Commonwealth's evidence is consistent with

[Bestwick's] innocence in that he lacked an intent to defraud,

the Commonwealth's evidence as a matter of law is insufficient

to establish his guilt beyond a reasonable doubt."    Grites, 9

Va. App. at 59, 384 S.E.2d at 333.    This case presents issues

properly left to resolution for damages in a civil action.

     For these reasons, I would reverse the conviction.




                             - 17 -